ON MOTION FOR REHEARING.
Appellant was convicted of aggravated assault under an indictment charging assault to murder. We will consider the case upon the hypothesis that all of the bills of exception were properly filed in the court below, and that they are in this record in such shape as require their consideration. *Page 281
The exceptions to the charge of the court relating to the law applicable to an assault with intent to murder were perfectly harmless. Why? Because appellant was not convicted of assault with intent to murder. Second, because these instructions were not calculated in the least to induce the jury to convict appellant of aggravated assault. We are assuming that the instructions complained of were erroneous, which we do not concede is the case by any means.
It is complained that the court erred in charging on aggravated assault, because there was no evidence whatever suggesting this offense. If appellant did not assault the prosecutor with intent to kill and murder him, he evidently used a deadly weapon in an angry and threatening manner with intent to alarm him, and under the circumstances calculated to have that effect, and which had that effect.
Appellant offered a statement of facts incorporating his objections to certain testimony introduced by the State. The court, however, refused to approve the statement unless said objections were stricken out. To this appellant objected, reserving his bill. Appellant had the right to reserve his objections to evidence in this manner. But we are not informed what evidence was objected to, or what his objections were. The evidence may have been competent.
The motion for rehearing is overruled.
Motion overruled.
Judges all present and concurring.